19-51326-cag Doc#26 Filed 01/23/20 Entered 01/23/20 18:30:11 Main Document Pg 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

  In re:                                                      Case No. 19-51326 G
           Julio Cesar Conde

                      Debtor(s)


           CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

          Mary K. Viegelahn, chapter 13 trustee, submits the following Final Report and Account
  of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
  follows:

           1) The case was filed on 06/02/2019.

           2) The plan was confirmed on NA .

           3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
  NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
  on NA .

           5) The case was dismissed on 11/06/2019.

           6) Number of months from filing to last payment: 3.

           7) Number of months case was pending: 8.

           8) Total value of assets abandoned by court order: NA .

           9) Total value of assets exempted: $20,344.00.

           10) Amount of unsecured claims discharged without payment: $0.00.

           11) All checks distributed by the trustee relating to this case have cleared the bank .




  UST Form 101-13-FR-S (9/1/2009)
19-51326-cag Doc#26 Filed 01/23/20 Entered 01/23/20 18:30:11 Main Document Pg 2 of 4




   Receipts:

            Total paid by or on behalf of the debtor                      $300.00
            Less amount refunded to debtor                                $270.00

   NET RECEIPTS:                                                                                              $30.00


  Expenses of Administration:

      Attorney’s Fees Paid Through the Plan                                        $0.00
      Court Costs                                                                  $0.00
      Trustee Expenses & Compensation                                             $30.00
      Other                                                                        $0.00
  TOTAL EXPENSES OF ADMINISTRATION:                                                                           $30.00

  Attorney fees paid and disclosed by debtor:                        $534.00


   Scheduled Creditors:
   Creditor                                            Claim         Claim         Claim       Principal        Int.
   Name                                      Class   Scheduled      Asserted      Allowed        Paid           Paid
   American Medical Collection Agency    Unsecured         318.47           NA           NA            0.00         0.00
   American Medical Collection Agency    Unsecured            NA            NA           NA            0.00         0.00
   Arizona Dept of Motor Vehicles        Unsecured            NA            NA           NA            0.00         0.00
   Bay Area Credit Service               Unsecured         166.50           NA           NA            0.00         0.00
   Bexar Co. Tax Assessor/Collector      Secured        7,738.07            NA           NA            0.00         0.00
   CITY OF SAN ANTONIO EMERGENCY         Unsecured      1,809.09       1,809.09     1,809.09           0.00         0.00
   Credit Management, LP                 Unsecured         477.00           NA           NA            0.00         0.00
   CVS Specialty                         Unsecured          14.00           NA           NA            0.00         0.00
   Datasearch Inc                        Unsecured         316.00           NA           NA            0.00         0.00
   Elle Decor                            Unsecured          10.00           NA           NA            0.00         0.00
   GREENSKY LLC                          Unsecured     10,898.00     10,897.90     10,897.90           0.00         0.00
   INTERNAL REVENUE SERVICE              Unsecured     31,232.95     74,098.06     74,098.06           0.00         0.00
   INTERNAL REVENUE SERVICE              Unsecured     12,457.34            NA           NA            0.00         0.00
   INTERNAL REVENUE SERVICE              Secured        2,851.88       2,851.88     2,851.88           0.00         0.00
   INTERNAL REVENUE SERVICE              Priority      26,084.46     40,824.86     40,824.86           0.00         0.00
   INTERNAL REVENUE SERVICE              Priority      10,826.26            NA           NA            0.00         0.00
   INTERNAL REVENUE SERVICE              Priority       6,955.03            NA           NA            0.00         0.00
   Kohls/Capital One                     Unsecured      3,235.00            NA           NA            0.00         0.00
   LENDINGCLUB CORPORATION               Unsecured     18,377.00     18,034.17     18,034.17           0.00         0.00
   LVNV Funding LLC                      Unsecured      3,007.00       3,007.50     3,007.50           0.00         0.00
   LVNV Funding LLC                      Unsecured      2,809.00       2,808.03     2,808.03           0.00         0.00
   LVNV FUNDING LLC                      Unsecured      7,467.69       7,672.69     7,672.69           0.00         0.00
   Mad Science Laboratories LLC          Unsecured         488.86           NA           NA            0.00         0.00
   METHODIST HOSPITAL                    Unsecured            NA       4,314.42     4,314.42           0.00         0.00
   Methodist Specialty & Redacted Hosp   Unsecured      1,001.50       1,001.50     1,001.50           0.00         0.00
   MIDFIRST BANK                         Secured              NA       1,200.00     1,200.00           0.00         0.00
   MIDFIRST BANK                         Secured      295,366.00    297,838.17    297,838.17           0.00         0.00
   MIDFIRST BANK                         Secured       33,700.00     39,738.39     39,738.39           0.00         0.00
   Minnesota Dept of Public Safety       Unsecured         600.00           NA           NA            0.00         0.00
   Navient Solutions, LLC on behalf of   Unsecured      2,880.00       4,479.42     4,479.42           0.00         0.00
   Navient Solutions, LLC on behalf of   Unsecured      1,581.00            NA           NA            0.00         0.00



  UST Form 101-13-FR-S (9/1/2009)
19-51326-cag Doc#26 Filed 01/23/20 Entered 01/23/20 18:30:11 Main Document Pg 3 of 4




   Scheduled Creditors:
   Creditor                                               Claim         Claim         Claim        Principal       Int.
   Name                                         Class   Scheduled      Asserted      Allowed         Paid          Paid
   OSLA on behalf of US Dept of ED Direct   Unsecured     10,293.00     41,744.05     41,744.05            0.00        0.00
   OSLA on behalf of US Dept of ED Direct   Unsecured      7,861.00            NA            NA            0.00        0.00
   OSLA on behalf of US Dept of ED Direct   Unsecured      6,396.00            NA            NA            0.00        0.00
   OSLA on behalf of US Dept of ED Direct   Unsecured      4,804.00            NA            NA            0.00        0.00
   OSLA on behalf of US Dept of ED Direct   Unsecured      2,493.00            NA            NA            0.00        0.00
   OSLA on behalf of US Dept of ED Direct   Unsecured      2,261.00            NA            NA            0.00        0.00
   OSLA on behalf of US Dept of ED Direct   Unsecured      1,247.00            NA            NA            0.00        0.00
   Phoenix Financial Svcs LLC               Unsecured         145.99           NA            NA            0.00        0.00
   Portfolio Recovery                       Unsecured      3,342.83            NA            NA            0.00        0.00
   Portfolio Recovery Associates LLC        Unsecured      2,764.00       2,726.27      2,726.27           0.00        0.00
   Portfolio Recovery Associates LLC        Unsecured      4,834.00       4,834.11      4,834.11           0.00        0.00
   Portfolio Recovery Associates LLC        Unsecured      5,282.00       5,282.61      5,282.61           0.00        0.00
   QUANTUM3 GROUP LLC AS AGENT F            Unsecured      3,675.00       3,675.43      3,675.43           0.00        0.00
   SA Infectious Diseases Cnsltnts          Unsecured         135.73           NA            NA            0.00        0.00
   SIMM Assocs Inc                          Unsecured      2,809.00            NA            NA            0.00        0.00
   South Texas Pathology Assocs LLP         Unsecured         153.00           NA            NA            0.00        0.00
   Spectrum                                 Unsecured         885.03           NA            NA            0.00        0.00
   St. Luke's Baptist                       Unsecured     13,279.05            NA            NA            0.00        0.00
   Texas Med Clinic & TMC Provider Grp      Unsecured          20.24           NA            NA            0.00        0.00
   TX-I Medical Svcs PA                     Unsecured         166.50           NA            NA            0.00        0.00
   University Health System                 Unsecured         293.50           NA            NA            0.00        0.00
   University Health System                 Unsecured         260.03           NA            NA            0.00        0.00
   UT Health Physicians                     Unsecured          16.51           NA            NA            0.00        0.00
   Webcollex LLC D/B/A CKS Financial        Unsecured      3,427.96       3,427.96      3,427.96           0.00        0.00
   WELLS FARGO BANK, NA                     Secured       26,916.21     26,916.21     26,916.21            0.00        0.00


   Summary of Disbursements to Creditors:
                                                                         Claim           Principal                Interest
                                                                       Allowed               Paid                    Paid
   Secured Payments:
         Mortgage Ongoing                                         $297,838.17                 $0.00                $0.00
         Mortgage Arrearage                                        $39,738.39                 $0.00                $0.00
         Debt Secured by Vehicle                                   $26,916.21                 $0.00                $0.00
         All Other Secured                                          $4,051.88                 $0.00                $0.00
   TOTAL SECURED:                                                 $368,544.65                 $0.00                $0.00

   Priority Unsecured Payments:
          Domestic Support Arrearage                                    $0.00                 $0.00                $0.00
          Domestic Support Ongoing                                      $0.00                 $0.00                $0.00
          All Other Priority                                       $40,824.86                 $0.00                $0.00
   TOTAL PRIORITY:                                                 $40,824.86                 $0.00                $0.00

   GENERAL UNSECURED PAYMENTS:                                    $189,813.21                 $0.00                $0.00




  UST Form 101-13-FR-S (9/1/2009)
19-51326-cag Doc#26 Filed 01/23/20 Entered 01/23/20 18:30:11 Main Document Pg 4 of 4




  Disbursements:

           Expenses of Administration                                $30.00
           Disbursements to Creditors                                 $0.00

  TOTAL DISBURSEMENTS :                                                                           $30.00


          12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
  the estate has been fully administered, the foregoing summary is true and complete, and all
  administrative matters for which the trustee is responsible have been completed . The trustee
  requests a final decree be entered that discharges the trustee and grants such other relief as may
  be just and proper.

  Dated: 01/23/2020                             By:/s/ Mary K. Viegelahn
                                                                       Trustee

  STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




  UST Form 101-13-FR-S (9/1/2009)
